Citation Nr: 0325036	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a secondary to the service-connected residuals 
of a fractured right ankle.

2.  Entitlement to service connection for the residuals 
of a cerebrovascular accident, claimed as secondary to 
the service-connected residuals of a fractured right 
ankle.

3.  Entitlement to service connection for psychiatric 
disability, claimed as secondary to the service-connected 
residuals of a fractured right ankle.

4.  Entitlement to an increased rating for residuals of a 
fractured right ankle, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, 
Attorney
WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1955 to August 1959.   

In July 2001, the Board denied entitlement to service 
connection for hypertension, the residuals of a 
cerebrovascular accident, and psychiatric disability, all 
claimed as a secondary to the veteran's service-connected 
residuals of a fractured right ankle.  The Board also 
denied entitlement to a rating in excess of 30 percent 
service-connected residuals of a fractured right ankle.

In November 1997, the veteran had a hearing at the 
Board's central offices in Washington, D. C.  That 
hearing was chaired by a Board member who no longer works 
for the Board.  In August 2003, the Board informed the 
veteran of that situation and offered him an opportunity 
to have a hearing before another Board member who would 
decide the veteran's case.  Later that month, the veteran 
responded that he did not wish to have an additional 
hearing.  

REMAND

In April 2003, pursuant to a joint motion of the parties, 
the Court vacated the Board's July 2001 decision and 
remanded the case to the Board for readjudication 
consistent with the motion.  The joint motion specified 
that the Board consider the notice and development 
procedures set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  In 
particular, it was found that the notice requirements of 
the VCAA had not been inadequately met.  In order to cure 
this defect, it will be necessary for the Board to remand 
this case, since the Board is no longer permitted to cure 
such defects on its own.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3rd 1339 (2003).  

Under the circumstances, the case is remanded for the 
following:  

1.  The claims file should be 
reviewed to ensure that all 
notification and development action 
required by the VCAA is completed.  
In particular, it must be ensured 
that the notification requirements 
and development procedures codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, are fully complied with 
and satisfied and that the veteran is 
informed of what evidence, if any, he 
is to submit and what evidence VA 
will obtain.  

2.  When the foregoing actions have 
been completed, and any indicated 
additional development as may be 
indicated by the veteran's responses 
accomplished (to include current 
examination of service connected 
disability), the claims should be re-
adjudicated.  In so doing, 
consideration must be given to all of 
the evidence and/or argument received 
in support of the veteran's claim.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  The veteran 
need take no action until he is so notified.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).

